FERGUSON, Judge
(dissenting).
I would affirm. Contrary to the majority’s holding, the Aguilar-Spinelli probable cause standard was incorporated into the substantive law of the state, see Antone v. State, 382 So.2d 1205 (Fla.), cert, denied, 449 U.S. 913, 101 S.Ct. 287, 66 L.Ed.2d 141 (1980); Andersen v. State, 274 So.2d 228 (Fla.), cert, denied, 414 U.S. 879, 94 S.Ct. 150, 38 L.Ed.2d 124 (1973); St. John v. State, 356 So.2d 32 (Fla. 1st DCA 1978), and continued to be the law of the state until the 1983 constitutional amendment. The facts of this case are controlled by pre-amendment law, State v. Lavazzoli, 434 So.2d 321 (Fla.1983) (article 1, section 12, Florida Constitution, as amended in 1983, operates prospectively only), which requires that the fruits of the search be suppressed.